Citation Nr: 9918309	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  89-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) resulting from alleged 
improper care for a kidney disorder, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty during World War II.  He 
died on March [redacted] 1989.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1987 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 1989, the appellant notified 
the RO that she desired to continue the veteran's appeal for 
accrued benefits purposes.


FINDINGS OF FACT

1.  In June 1998, pursuant to the Board's request for an 
independent medical opinion, a physician who is an Assistant 
Professor of Surgery and Director of the Urologic Oncology 
department at the Yale University School of Medicine reviewed 
all of the evidence of record and concluded that the 
veteran's care at the Bay Pines, Florida, VA Medical Center 
(VAMC) in 1986 for treatment of a kidney disorder and related 
problems was appropriate and did not result in additional 
disability.

2.  The greater weight of the objective, credible evidence 
does not show the veteran incurred any additional disability 
as a result of either a failure to perform an intravenous 
pyelogram (IVP) sooner than May 1, 1986, while hospitalized 
at the Bay Pines, Florida VAMC or as a result of the removal 
of his left kidney at that VA facility on May 9, 1986.


CONCLUSION OF LAW

Payment of compensation benefits on an accrued benefits basis 
for alleged improper care for a kidney disorder as a result 
of VA hospitalization in 1986 is not warranted.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Army from 
February 1943 to January 1945.  He was wounded in action on Anzio 
Beach in 1944, sustaining multiple shell fragment wounds to the 
upper part of his body.  He died on March [redacted] 1989, of cardiac 
arrest due to coronary artery disease.

His widow is the appellant in this case.  She alleges that her 
husband suffered additional disability as a result of a delay in 
providing an IVP and failure to remove a section of his left 
ureter which contained renal calculi during a series of 
hospitalizations at the Bay Pines, Florida, VAMC from September 
1985 to July 1986.  Her contention is that her husband continued 
to suffer from urinary tract infections and anemia and that 
consequently, his overall health declined, leaving him bedridden 
and in need of 24-hour aid and attendance.

The veteran was admitted to the Bay Pines VAMC on September 4, 
1985, on transfer from the St. Joseph's Hospital in Port 
Charlotte, Florida.  History on admission to St. Joseph's 
disclosed onset of right hemiplegia or right-sided weakness and 
dysphasia for a period of weeks episodically before profound 
onset on August 25, 1985.  A computed axial tomography showed 
diminished attenuation of the left middle cerebral artery 
distribution indicating a large left hemisphere infarction.  He 
was admitted to the general medical service at VAMC Bay Pines on 
September 4, 1985, and transferred to the neurology ward on 
September 5th.  His course of hospitalization at Bay Pines 
through December 26, 1985, was generally uneventful, however, it 
was noted that he had lost a considerable amount of weight and 
was wheelchair dependent upon his discharge on December 26th.  It 
was also noted on the discharge summary that he had incurred a 
urinary tract infection, although a urinalysis taken during this 
period of hospitalization was within normal limits chemically 
with culture and sensitivity for active antibiotic therapy of a 
urinary tract infection.  The veteran was thereafter transferred 
to the Nursing Home Care Unit on December 27, 1985.

Nursing Home Care Unit reports indicated that the veteran had 
several urinary tract infections that were generally unresponsive 
to Cinobac.  His course was uneventful until April 9, 1986, at 
which time he complained of abdominal cramps and it was noted 
that he had emesis of a yellowish fluid.  He was then sent for x-
rays and evaluation where it was noted that his blood pressure 
was 220/100 and that he was very tremulous.  Later on that 
afternoon, his temperature went up to 102 and it was decided that 
he should be admitted to VAMC Bay Pines for definitive work-up 
and evaluation.

On admission to VAMC Bay Pines' general medical service on April 
9, 1986, it was noted that his main complaint was abdominal 
tenderness with temperature elevation and infection of the 
urinary tract.  History was indicated to be significant for 
chronic urinary tract infections.  A culture of the urine 
revealed proteus mirabilis with a colony count of 250,000, 
sensitive to Amikacin and Ampicillin.  Upon admission, he was 
treated with Amikacin and Ampicillin IV for severe pyelonephritis 
and sepsis, with good results.  Thereafter, it was noted that the 
veteran became afebrile and a consultation was requested to the 
urology service because of the possibility that he had calculi in 
the left kidney with the infection.  As a result of the urology 
consult, an IVP was requested but delayed.  Doctor's progress 
note of April 28, 1986, noted that the veteran was admitted with 
urinary tract infection and proteus sepsis found to have left 
hydronephrosis, status post 14 days of IV antibiotics with 
Amikacin and Ampicillin (it was noted that he had been on 
Celtirox for 4 days prior to admission, but this treatment course 
failed to control his fever).  It was further noted that the 
veteran had increased temperature readings and chest pain after 
tapering off of antibiotics and therefore, his IV antibiotics 
regimen was reinstated.  Because it was felt that his renal 
function could worsen on Aminoglycoside, it was indicated that an 
IVP was contraindicated.  Progress note of April 29, 1986, noted 
that surgery consult felt that the veteran should have an IVP, 
and since the organism might be susceptible to Ampicillin alone, 
Amikacin would be discontinued and an IVP obtained per the 
urology consult.

The veteran was seen again in urology and following a second 
request for an IVP, one was done on May 1, 1986.  This study 
showed a definite obstructive left kidney above the level of the 
ureteropelvic junction and evidence of renal calculi.  The right 
kidney was reported as normal with excellent function.  Because 
of these findings, the veteran was transferred to the urology 
service on May 2nd.  It was noted that he was still complaining 
of abdominal tenderness in the left flank.

Urology service decided that the veteran needed a left 
nephrectomy and this procedure was performed on May 9, 1986.  
Surgery revealed evidence of a perinephric abscess with evidence 
of chronic and acute pyelonephritis and hydronephrosis with 
abscess formation and calculi.  After the surgery, it was noted 
the veteran's condition improved, although he was given several 
units of blood because of low hemoglobin and he was kept on 
antibiotics.  It was also noted that he became afebrile, alert 
and cooperative.  On May 15, 1986, the veteran complained of 
chest pain again and apparently not related to his cardiovascular 
system, but another consultation with cardiology was requested.  
However, after 50 mg of Demerol he reported feeling much better 
with no chest pain and it was noted that his vital signs were 
adequate with cardia enzymes reported to be at normal levels.  It 
was also noted that the catheter that he had been wearing since 
his admission was discontinued and that he had been able to 
control his urine fairly well.  The veteran was discharged back 
to the Nursing Home Care Unit on May 22, 1986.

The veteran was again hospitalized at VAMC Bay Pines on June 17, 
1986, with a diagnosis of urinary tract infections and hematuria.  
It was initially requested that he be started on Tetracycline 
after urine cultures were obtained.  On the follow-up consult, 
the medication was changed to Bactrim DS.  Examination at 
admission revealed a No. 24 Foley Catheter in place.  Urine was 
clear and there was continuous bladder irrigation running.  
Urinalysis on admission revealed greater than 100 white blood 
cells and greater than 100 red blood cells per high power field.  
Urine culture study of June 18 indicated proteus mirabilis 
sensitive to Trimethoprim, Sulfamethoxazole SMA 6 and 12 albumin 
slightly decreased at 3.4.  Repeat urinalysis on June 18th 
indicated over 100 white blood cells and packed red blood cells 
per high power field.  A repeat urinalysis on June 19th indicated 
that urine culture and sensitivity was negative with no growths 
seen.  Consequently, the veteran was discharged back to the 
Nursing Home Care Unit on June 25, 1986.

The veteran was then admitted to a private hospital, Sun Coast 
Hospital, Largo, Florida, on July 2, 1986 for shock wave 
lithotripsy on the right kidney.  Admitting diagnosis was 
cerebral vascular accident.  The shock wave lithotripsy procedure 
was performed without reported complication and he was discharged 
on July 23, 1986, with multiple diagnoses, including urinary 
tract infection.  He was then readmitted to the VAMC Bay Pines on 
July 28, 1986, for evaluation of multiple problems, including 
status post left nephrectomy, status post shock wave lithotripsy, 
status post CVA, heart disease, and iron deficiency anemia.  He 
was also treated for persistent diarrhea.  He was discharged on 
November 6, 1986.

A later admission to the Sun Coast Hospital in February 1988, 
noted a history of recurrent urinary tract infection, as well as 
sepsis.  The veteran's history was also positive for known 
calculus located in the stump of the ureter on the left.  In 
statements/reports dated in 1987 and 1988, physicians either 
affiliated with the Sun Coast facility or who otherwise treated 
the veteran during the 1987-88 time period (Drs. Cianciolo, 
Berke, Sklar and Chirillo) indicated in essentially equivalent 
terms that the cause of the veteran's recurrent urinary tract 
infections was related to the calculus in the left ureter.

In connection with the adjudication of this claim, and due to 
the complexities of the medical issues involved, the Board, 
pursuant to 38 C.F.R. § 20.901 (1998), requested an 
independent medical expert (IME) opinion in March 1997 to 
address the following questions:

1.  Did the veteran incur additional 
disability (either urinary tract 
infection, anemia or any other medical 
condition) as this term is defined under 
38 C.F.R. § 3.358(b) at any time during 
the remainder of his life as the result 
of a failure to perform an IVP sooner 
than May 1, 1986, while hospitalized at 
VAMC Bay Pines?

2.  Did the veteran incur additional 
disability (either urinary tract 
infection, anemia or any other medical 
condition) as this term is defined under 
38 C.F.R. § 3.358(b) at any time during 
the remainder of his life as the result 
of the removal of his left kidney on May 
9, 1986, while hospitalized at VAMC Bay 
Pines?

Accordingly, in June 1998, the opinion of J. W. Colberg, 
M.D., Assistant Professor of Surgery, Section of Urology, and 
Director of Urologic Oncology at the Yale University School 
of Medicine was made part of the record on appeal and, in 
accordance with the Board's notice and comment procedures, 
was made available to the appellant and her representative 
for review and response prior to the preparation of this 
decision.  38 C.F.R. § 20.903 (1998); see also Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The Board also notes that 
this opinion was associated with the record in accord with 
the holding in Austin v. Brown, 6 Vet. App. 547 (1994).
After reviewing the evidence of record and discussing the 
veteran's medical history relative to his kidney disorder and 
related problems, Dr. Colberg opined that the veteran did not 
incur additional disability as a result of either a failure 
to perform an IVP sooner than May 1, 1986, while hospitalized 
at VAMC Bay Pines or as a result of the removal of his left 
kidney at that VA facility on May 9, 1986.  In support of his 
opinion as to the first question, did the veteran incur 
additional disability as the result of a failure to perform 
an IVP sooner than May 1, 1986, Dr. Colberg stated the 
following:

Initially, the veteran presented with two 
asymptomatic Proteus urinary tract 
infections on October 7, 1985 and 
November 25, 1985 and was treated 
appropriately with oral antibiotics.  
On[e] could argue that an upper tract 
study (KUB, IVP, or renal ultrasound) 
could have been performed.  Proteus 
urinary tract infections are associated 
with magnesium aluminum phosphate stone 
formation i.e. Struvite or infection 
stones.  Patients with chronic urinary 
tract infections with urease-producing 
splitting bacteria (proteus, klebsiella, 
pseudomonas or staphylococcus) produce 
struvite stones.  However, I do not 
believe that any study would have 
detected the abnormality that was noted 
on the IVP performed on May 1, 1986.  A 
more likely scenario is that the veteran 
develop[ed] his renal stones secondary to 
chronic urinary tract infection and lower 
tract voiding dysfunction (secondary to 
benign prostatic enlargement and poor 
bladder emptying vs. neurogenic bladder 
and high bladder pressure due to his 
recent cerebral vascular accident) over 
the ensuing months that resulted in his 
admission on April 9, 1986.
After his admission, I believe the 
veteran received appropriate care.  An 
IVP was performed in a timely and safe 
fashion during this hospitalization 
establishing the diagnosis.  The IVP was 
delayed over concerns regarding the 
veteran's renal function.  When this 
normalized the IVP was performed.  In 
summary, I do not believe [that] the 
veteran incurred additional disability as 
the result of a failure to perform an IVP 
sooner than May 1, 1986 for the reasons 
cited above.

Regarding the latter question, did the veteran incur 
additional disability as the result of the removal of his 
left kidney on May 9, 1986, Dr. Colberg offered the following 
reasons for his opinion that the veteran did not suffer 
additional disability:

The veteran underwent a left nephrectomy 
on May 9, 1986.  Surgery revealed 
evidence of a perinephric abscess 
formation and chronic and acute 
pyelonephritis.  This procedure was 
necessary and in all probability saved 
this veteran further immediate demise.  
The veteran went on to develop and was 
treated for additional stones in his 
right kidney and distal left ureteral 
stump.  Reviewing the reports of the IVP 
on May 1, 19[86], there was no mention of 
any other calculus present at the time of 
the x-ray.  One would than assume that he 
continued to form calculus secondary to 
chronic infection and lower tract voiding 
dysfunction (previously described above).  
It is my opinion that the removal of the 
veteran's left kidney was indicated and 
appropriate and this did not incur 
additional disability.
In response to the IME opinion, the appellant submitted 
additional argument with copies of the veteran's medical 
records in September 1998.  She remains convinced that her 
husband was given improper care and treatment for his kidney 
disorder while a patient at the VAMC Bay Pines in 1986.

Analysis

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based 
essentially on her contentions regarding the alleged improper 
care for the veteran's kidney disorder while he was a patient 
at the VAMC Bay Pines in 1986.  It is a fact that the veteran 
was hospitalized at that facility in 1986 for treatment of his 
kidney disorder and that he suffered from urinary tract 
infection and proteus sepsis.  As the criteria for stating a 
well-grounded claim are rather low, the Board believes that 
her claim is at least plausible, which overcomes the well-
grounded hurdle.

Moreover, the Board is satisfied that all relevant facts which 
may be developed have been properly developed, and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Before addressing the merits of this claim, the Board will 
first discuss a number of procedural matters that arose in 
connection with the appeal.  It is noted that the 
adjudication of this "1151" claim was administratively held 
in abeyance beginning in February 1992 pending a decision in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd sub nom., Brown v. Gardner, 115 S. Ct. 552 
(1994).

In the Gardner case, the United States Supreme Court affirmed 
lower court rulings which held that VA's regulation at 38 
C.F.R. § 3.358(c)(3) was invalid to the extent it precluded 
compensation under 38 U.S.C.A. § 1151 unless the additional 
disability resulted from an "accident (an unforeseen, 
untoward event)" or "carelessness, negligence, lack of 
proper skill, error in judgment or similar instances of 
indicated fault on the part of the [VA]."  This subsection 
of 38 C.F.R. § 3.358 was found to be ultra vires by the 
Supreme Court because it added a fault standard where none 
existed in the statutory provision.  The Supreme Court 
concluded that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection (i.e., no "fault") 
between the additional disability and the VA treatment (or 
lack thereof).

However, the Supreme Court indicated that the 38 U.S.C.A. 
§ 1151 could not be applied on a strictly no-fault basis: 
"[a]ssuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault."  On this point, the 
Supreme Court observed that it would be unreasonable to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented, 
i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.

In response to the Supreme Court's decision in Gardner, 
38 C.F.R. § 3.358(c)(3) was amended in March 1995, during the 
pendency of this appeal.  The revised section (c)(3) of 
38 C.F.R. § 3.358 provides that compensation under section 
1151 will not be payable for the "necessary consequences" 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  This case was adjudicated by the RO in July 
1995 with consideration of the amended regulation.  See 
Supplemental Statement of the Case under cover letter dated 
July 25, 1995.  The RO denied the claim for accrued purposes 
on the basis that no additional disability resulted from care 
and treatment provided to the veteran in 1986 while he was a 
patient at the VAMC Bay Pines.

Additionally, it is noted that section 1151 of 38 U.S.C.A. 
was amended by Congress during the pendency of this appeal 
with the passage of Public Law 104-204, the VA and Housing 
and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (Sep. 26, 
1996).  Section 422(a) of that act amended 38 U.S.C.A. § 1151 
to provide, in effect, that compensation on the basis of 
disability as a result of VA medical treatment would be 
payable only where disability was due to fault on the part of 
VA or an event not reasonably foreseeable.  However, the 
amended provisions of section 1151 are not for application in 
this case because this claim was filed before October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31623 (1998).  
Thus, the old version of section 1151 will control the 
disposition of this appeal.

In pertinent part, the version of 38 U.S.C.A. § 1151 (West 
1991) that existed at the time of the Gardner ruling provides 
that in the absence of a veteran's own willful misconduct, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, shall be compensated as if service connected.

With regard to the criteria for "additional disability," 
the regulatory authority for section 1151 provides the 
following:

(b) Additional disability.  In 
determining that additional disability 
exits, the following considerations will 
govern:

(1) The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately. . . .

(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.

(2) Compensation will not be payable 
under [section 1151] for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.

38 C.F.R. § 3.358(b)(1), (2) (1998).

As to the criteria needed to establish causation, the Board 
notes that the part of 38 C.F.R. § 3.358(c) that was not 
subject to the Gardner ruling, clause (1), provides that it 
is necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) and cases cited therein.  Once the 
evidence is assembled, the Board must determine whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

After carefully reviewing all of the pertinent evidence 
together with the appellant's pleadings, hearing testimony 
and contentions of record, the Board concludes that a 
preponderance of the evidence is against her claim seeking 
compensation benefits under 38 U.S.C.A. § 1151 on an accrued 
benefits basis.

What is at issue here is whether proof of any "additional 
disability" can be linked to the treatment and 
hospitalization the veteran had at the VAMC Bay Pines in 1986 
for his kidney disorder and related problems.  On this point, 
the medical opinion of the IME, Dr. Colberg, who reviewed the 
veteran's case in June 1998, came to the conclusion that he 
did not in fact incur any additional disability as a result 
of either a failure to perform an IVP sooner than May 1, 
1986, while hospitalized at VAMC Bay Pines or as a result of 
the removal of his left kidney at that VA facility on May 9, 
1986.  Dr. Colberg supported his opinion with a detailed 
analysis of the pertinent facts in this case based on his 
medical training and knowledge in urology.  As to the first 
issue, he stated that the veteran received appropriate care 
upon his admission to the Bay Pines facility on April 9, 
1986, and that an IVP was performed in a timely and safe 
fashion during this hospitalization.  He added that the IVP 
was delayed over concerns regarding the veteran's renal 
function, and that when this normalized the IVP was performed 
on May 1, 1986.  With these facts for consideration, 
Dr. Colberg concluded that there was no evidence showing that 
the veteran sustained additional disability as the result of 
a failure to perform an IVP sooner than May 1, 1986.

Dr. Colberg's analysis regarding the second issue was 
supported as well.  In fact, he stated that in all 
probability the left kidney surgery performed on May 9, 1986, 
impeded the veteran's further immediate demise.  Added to 
this, Dr. Colberg opined that although the veteran went on to 
develop and was treated for additional stones in his right 
kidney and distal left ureteral stump, review of the IVP 
report of May 1, 1986, made no mention of any other calculus 
present at the time of the x-ray.  On these facts, Dr. 
Colberg opined that it was a logical assumption that the 
veteran continued to form calculus secondary to chronic 
infection and lower tract voiding dysfunction and that 
accordingly, the removal of the veteran's left kidney was 
indicated and appropriate and he did not incur additional 
disability.  When these facts are analyzed under 38 C.F.R. 
§ 3.358(b)(2), the Board finds that an additional disability 
arising from the removal of the left kidney is not legally 
demonstrated because as the regulation states, compensation 
will not be payable under section 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In this case, the medical facts discussed by Dr. Colberg make 
clear that the treatment the veteran was provided after the 
surgery for additional stones in his right kidney and distal 
left ureteral stump was, in effect, a "continuance or 
natural progress" of his kidney disease, and as he stated, 
the removal of the left kidney was appropriate and actually 
helped to prolong his life.  See 38 C.F.R. § 3.358(b)(2).

The 1987-88 statements/reports of Drs. Cianciolo, Berke, Sklar 
and Chirillo which indicate in essentially equivalent terms that 
the cause of the veteran's recurrent urinary tract infections 
were related to the calculus in the left ureter have been 
considered by the Board, but are not found to outweigh the IME 
opinion of Dr. Colberg or otherwise support the appellant's 
claim.  These statements are not actually contraindicated by Dr. 
Colberg; as noted above, Dr. Colberg agreed that the veteran's 
recurrent urinary tract infections were related to the calculus 
in the left ureter.  Dr. Colberg then went to address the issues 
that involve the appellant's section 1151 claim, namely, did the 
veteran incur additional disability as a result.  Hence, the 
aforementioned statements of the Sun Coast physicians add nothing 
persuasive to the claim on appeal as far as establishing proof of 
additional disability is concerned.  For these reasons, the Board 
finds that these statements/reports are outweighed by the IME 
opinion of Dr. Colberg.

Most of the appellant's contentions and arguments are 
centered on the alleged improprieties of the veteran's 
treatment at the VAMC Bay Pines in 1986.  However, as 
detailed above, Dr. Colberg found no evidence of additional 
disability as the result of such treatment based on his 
review of the relevant medical documents.  Hence, as there is 
no equivalent evidence to dispute Dr. Colberg's findings, 
i.e., a medical opinion by a qualified specialist who has 
reviewed all of the veteran's medical records, one of the 
essential criteria required to establish entitlement to 
benefits under 38 U.S.C.A. § 1151 - additional disability as 
a result of the VA treatment - is not shown in this case.

The appellant's contentions advanced on appeal, including her 
hearing testimony of record, as well as lay statements of 
others, namely P. T., a family friend, without competent 
clinical or historical corroboration, are considered to be of 
insufficient probative value to serve as a basis for a grant 
of the benefits sought.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Accordingly, as there is no other evidence of record which 
competently rebuts the medical findings and opinions cited 
above, the Board concludes that payment of compensation on an 
accrued benefits basis as a result of treatment for a kidney 
disorder during VA hospitalization in 1986 is not warranted 
under 38 U.S.C.A. § 1151 (West 1991).

As the preponderance of evidence weighs against a grant of 
the benefits sought, the evidence in this case is not so 
evenly balanced as to require application of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1998).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 on an accrued benefits basis for alleged 
improper care for a kidney disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

